DETAILED ACTION
Final Rejection (6/9/22)

The present application is being examined under the pre-AIA  first to invent provisions.
 
Examiner has carefully reviewed Applicant’s response in light of the Non Final Office Action and prepared following Final Office Action.

If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over McNulty et al. [7,152,911], Green et al. [4,852,936] and further in view of the level of ordinary skill of a worker in the art.

Regarding above claims, McNulty et al. [7,152,911]	discloses the invention as claimed to include a floor of a vehicle 11 having a length and width; cutting steel material into a first sheet 21 equal to the length of the vehicle; cutting steel material into a second sheet 22 equal to the length of the vehicle; and a joint 54 55 coupling the first sheet and the second sheet to form the width of the school bus vehicle.

However, McNulty et al. [7,152,911] does not disclose school bus and seam welding.

Green et al. [4,852,936] discloses school bus 11.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a seam welded floor joint for a school bus to provide a very strong floor to mount the seats.
Response to Arguments
Applicant's arguments with respect to elected claim have been considered but are moot in view of the new ground(s) of rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/
Primary Examiner, Art Unit 3612
 
Kiran B. Patel P.E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Group Art Unit 3612
Phone: 571-272-6665 
kiran.patel@uspto.gov
Fax: 571-272-6665